No. 13100

         I N THE SUPREME COURT O THE STATE O M N A A
                                F           F OTN

                                         1975



STATE O M N A A e x r e l ,
       F OTN
GLEN BENNICK,

                                 Petitioner,



THE DISTRICT COURT O THE THIRTEENTH JUDICIAL
                          F
DISTRICT O THE STATE O MONTANA, and THE HONORABLE
           F                    F
C. B , SANDE, a s p r e s i d i n g Judge t h e r e o f ,

                                 Respondents.



ORIGINAL PROCEEDING:

Counsel o f Record :

     For P e t i t i o n e r :

             Michael J. Whalen, B i l l i n g s , Montana
             James J. S i n c l a i r a r g u e d , B i l l i n g s , Montana

     F o r Respondents :

             Hon. R o b e r t L. Woodahl, A t t o r n e y G e n e r a l , Helena,
              Montana
             John F. North, A s s i s t a n t A t t o r n e y G e n e r a l , a r g u e d ,
              Helena, Montana
             Harold F. Hanser, County A t t o r n e y , B i l l i n g s , Montana
             Thomas C. Honzel a r g u e d , Helena, Montana
             Diana S. Dowling a r g u e d , Helena, Montana



                                                  Submitted:        J u l y 30, 1975



Filed:
          .y,ipj
Mr. Justice Wesley Castles delivered the Opinion of the Court.


      This is an original proceeding before this Court which
began as a petition for a writ of supervisory control.    Upon ex

parte presentation this Court ordered that petitioner refile the
action seeking declaratory judgment and naming as parties the
following:   the Yellowstone County Jury Commission, the District

Court of Yellowstone County and its three judges, the Montana
Attorney General, and the Legislative Council.   Additionally

Montana's County Attorneys   Association appeared as a respondent.
      The action seeks an interpretation of Chapter 298, 1975
Session Laws (Senate Bill 161), which amends sections 93-1301 and

93-1402, R.C.M. 1947, providing for qualifications of jurors and

method of selection.   Answers, returns and briefs were filed and

oral argument had.

      Chapter 298 amended section 93-1301 to provide that a person

is competent to act as a juror if that person is a registered
elector whose name appears on the most recent list of all regis-

tered electors as prepared by the county registrar.    Former re-

quirements were repealed.
      Chapter 298 amended section 93-1402 to provide that persons

selected for jury duty will be taken from the most recent list of
registered electors, rather than the last assessment roll.
      The effective date of Chapter 298 was July 1, 1975.

      The problem arises because section 93-1401, R.C.M. 1947,
provides the jury commission of each county shall meet on the second
Monday of December of each year, for the purpose of making a list
of persons to serve as trial jurors for the ensuing year.
      Since the effective date of July 1, 1975 applies, the argu-
ment is that between July 1, 1975 and December 8, 1975, there will

be no list of eligible jurors.   This argument presupposes that the
list prepared in December 1974 is no longer valid.    Then the
argument goes on that Article 11, Section 24 of the 1972 Montana

Constitution guarantees tl-e right to a speedy public trial to an

impartial jury; and thus between July 1 and December 8, 1975,
no such trial could be had.

      We hold that Chapter 298 is constitutional.   We interpret
Chapter 298 to mean that the various county jury selection com-
missions shall meet as soon as possible after July 1, to prepare

new lists of eligible jurors from the current county voter regis-
tration lists to serve as jurors.   This interpretation is made

consistent with the intent of the legislature and in keeping
with this Court's rule making power in matters of practice and
procedure under Article VII, Section 2(3),          Constitution.

      "'It is both a common-law and a statutory rule of
      construction of statutes that the intention of the

     Legislature must be discovered, and, if possible,

     pursued. "
              '     State v. Smith, 57 Mont. 563, 574,
      190 P. 107 (1920).


      " * * * however, this Court is pledged to reconcile
     conflicting statutory provisions and make them
     operative in accordance with the legislative intent,

     insofar as it is possible to do so."    Cottingham v.
     State Board of Examiners, 134 Mont. 1, 25, 328 P.2d

      907 (1958).

      "Every presumption must be indulged in favor of the
     validity [of a statute], so as to make it operative,
      if feasible."   Ex parte Naegele, 70 Mont. 129, 135,
      224 P. 269 (1924); State ex rel. Keast v. Krieg,
     145 Mont. 521, 402 P.2d 405 (1965).

      "And the law imposes a duty upon the judicial depart-

     ment to pursue the legislative intent so far as possible.
         * * *   It is our duty to reconcile the statutes, if

         possible, and make them operative."    State ex rel.
         Ewald v. Certain Intoxicating Liquors, 71 Mont. 79,
         83, 227 P. 472, (1924).

         As expressed in the hearings record, the intent of the
legislature in enacting Chapter 298 was to replace a jury selec-

tion system which it feared was constitutionally infirm.

         Al-1 sections of what is now Chapter 14 of Title 93, Re-
vised Codes of Montana, were originally enacted as part of the

same act in 1895.      Section 93-1401 provided the first meeting
of the jury selection officers was to take place within ten days
after the code took effect.      The section also states that if the

jury selection officers fail to meet on the day specified, they

must meet as soon thereafter as practicable.       This, it seems to
us and we so hold, means that when a new and different system for
juror qualifications is established--viz, registered voters as
against assessment rolls--then the jury selection officers shall

meet as soon as practicable to make the new list.
         That this imposes a large chore on the jury selection

officers in each of 56 counties is regrettable, but necessary.
         It was suggested during oral argument that this Court would
be legislating by supplying a meeting and selection date other
than the 2nd Monday in December.       If this be so, the Court clearly
has that power as rule making power under Article VII, Section

2 ( 3 ) , 1972 Montana Constitution.

         In State ex rel. Henningsen v. District Court, 136 Mont.
354, 348 P.2d 143, this Court approved the procedures whereby a
clerical error in listing prospective jurors by the jury commis-
sion resulted in the necessity of including 15,000 additional
names.    The Court struck down the failure to insert the names in

capsules, but approved the procedures correcting the jury lists
    even though done long after the second Monday in December of
    the year 1958.   While the Court requires substantial compliance
    with jury selection statutes; that is, no material deviations

    or departures are permitted, the date of selection of the list
    is not of such importance as to render the jury list unlawful
    or improper.
          We hold then that county jury selection officers shall
    meet as soon as practicable to make a list of persons to serve

    as trial jurors for the remainder of 1975 from the most recent
    list of registered electors in the county and that Chapter 298,
    1975 Montana Session Laws, does not violate Article 11, Section

    24, 1972 Montana Constitution.

          This opinion shall constitute a declaratory judgment.    A
    copy of this opinion shall be served upon the parties and a copy

    mailed by the clerk of this Court to the clerk of the district

    court of the 56 Montana counties.




,   /chief Justice